THEATEOJRNICY                    GENERAL
                              OF       TEXAS
                              Aunlvv 11,‘lb~~A~       ’
                               Km-d lS, 1939

Konarable Ima C. ibyoee
teeretary, Boar5 6f Rog;rrnta
ua~41tyo~     Texas
      .
Ecu YE. mynra:                     OplAlCONO. 049b
         :                         liea Validity    of fp-antee*a
                                        opeion to renuw right-
                                        o r -wa lyraaaaats b e y o na
                                        1 0 y e a rprbsry tarn o f
                                         euaewant lr o a m2tate
                                         la ndaCacllcatetlto th e
                                         Unlvarslty o r Tex a s

              Ck4?obrutiry 28




             Zmmeat     tro. 62 oontdns        the following    rlrose:
              “Humble Pipe Line C~~~~IIJI            luooe~aorti or
      eselgna    la horoby &lven the r    t ana option t0
      oxtend {hia aontract aiter the            ten (10)
      year peri&     ha 6xpirrd for yearly garioba aot to
      lxosdi (li total  of arty (SO) yearn from the eati
      OS thh oontraot,     by the pyaiantto a5rama       of two
      ui5 one-holf(a&)    oents par rd of rlght-ot-way
      for esah line par year for eaoh ad every         aar it
      cleota to keep oeIC oontrrot In Ioro~.      Ea i 5
      grants0    ite aucaes5ora or rsa&m,    Pa to giN
      llxty CbOt days written nettoe prior to the aipl-
      rrtion of uuuacil period, of ltr           5dnto     tdnato
      tha eontr*oO*"
             EaaoPant   Ho. 59 eont8fIlA * lahl1.u raAawal optton
in imar      of the graatrr     in ruuh *aaewnt,
              In writing   thla oplnloa,uo h a t0       that thra
                                                la a uAe5
u, no wT1ttmooAtnotaev/mlelne,     the laawmat gents ia
questloa other thtm the writtin %wAzunente nhlah you hm tut-
.    ._*   -
               m          w        c. uafaea, UUQ~            l.5019S9, ksl, 2

                   oajr~
                       written owttrwta gmtlnu                       tbo maeme8t.a   In eus8-
                   tion       ts    the     pantees    war0    rht   bx0out0d.
                              fWtloa~),~Cbapta TI, bate 1933, b)rd La&-
                   leturo, Regular ~~aaicn~ whl& deals vlth d&t-orerr
                              loroca lam3 balongiw,
                   *a a o mnnts                     to tbc State an4 6a5“i -
                   la tUl60 the support and mrlletansnaeor the DnlmraIt~
                   ar T8xa6, p~0vice4.44tolm16r
                                    *Xo right of way msement, OS- tank farm,
                              loridl~ reek, or punpfnlratetion saaeikent  or
                              leet~aof tke ohereota lnunurtlteC in ?*‘Jotlon
                              1 har8of me: be grants5 tar a lower tm
                              t&an ten (10) fc.rs,   hot 8ng ad3 easaaod
                              RS.~ k remwad by th4 ofrio:rl or cf:ic:ala
                              6barg65 with the ax8oatIoa ttwr~ecf, la No
                              or their  d~rerctlca.~

                                          Artfolo tS96 of tha H6viaad Civil Stattttaa
                   03 Tama,               1925, protldea 44 r0Uoss:
                                    wt0 b0b~5 0r ~28g88tam6 .fnr08td  ~4th
                              the to10 and axcluaiLv0 aswt~amat an5 aoa?irol
                              of She lsmltzact se154 em? 8pproj&at*5 to, w
                              ~qiliro5 by, ‘theUnivrelty of Texan, tith t!n
                              rQht to gall, lreca an5 othorwiae mtmuga,
                              6c ntr o l
                                       la 5~ua *
                                               th e8a *in c r yp lmmr ,am3 et
                              wh p iuea end umlor mush term an5 acm3itlcaa
                              44 they 6emi host r0r the interant   of 6h* u&
                              Laalt , act lh oanfllot with the fhta Con-
                              stltoti 6ai pPo+:5e5, mob .lsna dial1 not be
                              66ld at tiha4           prioa    par aere   thm that 8t
                              which the aemo olaaa of otherpublic lands au~r
                              be a&d Uaaerthe atatutaa.*

                             ItsguP oplnicul rAti         3, Chapter TI# AOt6 Qr
                   1933 k a ~lr k
                                b eea
                                  g lnaota4l ua?moutmnt to the lnaotmant OS
                   Artlolm 2596 must be bel5 to mo5Uy an5 raztriot          ta
                   lr ti the Boer5 of Regents as sat forth in lirtlcl.0        25br-
                   to the extent fi~eatCically     protidti in S*ottian3. In *iaw
                   0r ~8ot~on 3, Chapter     77, Auto or 1933, we ma+      thtfrdola,
                   hold thbt tb? Row{ of Re!$anta is rtthont        power to paka a
                   ,Nnc ;~ g e nt o f rluht-of-wsy    ors6ments fo r l lonrtijr  tm
                   than ten yparr.
                               40 #$%I bbfiinrJ6mJOt   GO the rWmWiB1 OptiCa
               '. *ontell&     In the baeemnt   grant4 Lo pueatioa WOUi5 la
                   our oplnIoa,’ aoastltcte   a vLclat2oo oi Seotloa 3 ohapt**
                   n,  Aota 1933, bwaeae aaab @on&ttruotio?l would, in efieet,
    - .            pdt             the    grantln~of rieht-ai-wiqlaaemanta ror * Longs
                   parld t&n 6esb
                                .yoara.
                                        b%nGlag aHsot to the reaawel options
                                         To ghe
                   aontdnu5     in tha ectsesumtgrant8 in qucation woul5 in
                    0or opition    oooetltute a rlolat~on of Ewtloa 3 &8pte
                    W, A0ta 2933, ,baoau& maeb 8omtmiotlon would, iu effebt,
                    pcradt  tha grarrw    & ri(tht-of-way. rasehanta for a longer
                   period UraJI ton fuu4*
                   .
ny IsI ElobortE. Kapka
      Robert R. Kq&a
            AIyJi8tmnt